Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of species (intravenous; humanized anti-S100A9 antibody; ribavirin) in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
Claims 1-4, 6-16, 18-20 are under consideration.

Priority 
2. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/986382, 14/985591, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The instant claims are broadly drawn to methods of treating and prophylactically treating Coronavirus-induced lung infection in a subject, said method comprising the step of administering a composition comprising an anti-S100A9 antibody to the subject in need thereof. The above priority documents do not disclose the broad use of said antibody for treating or prophylactically treating any coronavirus infection, nor SARS-CoV-2 (only recently discovered, isolated and sequenced in 2020). All that is disclosed in any of the priority documents is Coronavirus (e.g. SARS), which, at the time of filing of these documents, included a single representative species: SARS-CoV-1. As such, the instant claims are granted a priority date of 4/1/2020, the filing date of the instant application.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 11/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Coronavirus-induced lung infection, does not reasonably provide enablement for prophylactically treating Coronavirus-induced lung infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
See claims 11/10/2021 as submitted 11/10/2021.
In making a determination as to whether an application has met the requirements forenablement under 35 U.S.C. 112 P 1, the courts have put forth a series of factors. See, In reWands, 8 USPQ2d 1400, at 1404 (CAFC 1988). The factors considered include (1) the quantityof experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6)the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) thebreadth of the claims. Id. While it is not essential that every factor be examined in detail, thosefactors deemed most relevant should be considered. In the present case, the factors deemed
Breadth of the claims: Claim 14 recites “a method of prophylactically treating a Coronavirus-induced lung inflammation in a subject, said method comprising the step of administering a composition comprising an anti-S100A9 antibody to the subject”, which reads on prophylaxis or prevention of Coronavirus-induced lung inflammation. 
State of the art: The state of the art teaches lack of prevention or preventative measures for coronavirus infection for virus such as SARS-CoV-2. For example, Zhang et al. (“Progress and Prospects on Vaccine Development against SARS-CoV-2,” Vaccines 8: 153 (2020))(See PTO-892: Notice of References Cited) teaches: “wherein the epidemic is spreading and there is no effective means to prevent the infection; vaccines are proved to be the most effective … means to prevent and control infectious diseases; while most of the vaccines are under design and preparation, there are some that have entered efficacy evaluation” (abstract); … “there are more questions than answers for the newly identified virus including the etiology, epidemiology, structural basis, mechanism of pathogenesis, pathological immune response” (p.8).
The amount of direction and the working examples provided: The present specification recites coronavirus generally (COVID-19, SARS CoV-2, MERS)[0010] and discloses Examples with respect to IAV (influenza A virus; Example 1); as wherein S100A9 blocking antibody reduces RSV viral titer (Example 3) as well as IL-6 production (Example 3); wherein anti-S100A9 antibody could be used to mitigate symptoms associated with Coronavirus infection (Examples 4, 5); wherein mice can be administered anti-S100A9 antibody (Example 7); studies 
Thus, in view of the lack of data in the specification and the challenges cited in the prior art, the skilled artisan would be required to conduct undue amount of experimentation inorder to use the instantly claimed methods to prevent coronavirus-induced lung inflammation in a subject. 
As discussed above undue experimentation would be required to practice the claimedinvention commensurate with the scope of the claims. Reasonable correlation must exist betweenthe scope of the claims and scope of enablement set forth. In view of the quantity ofexperimentation necessary, the limited working examples, the unpredictability of the art, the lackof sufficient guidance in specification, and the breadth of the claims, it would take undue trialsand errors to practice the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1-4, 6-11, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US20150210768)(See PTO-892: Notice of References Cited) in view of Li et al. .
See claims 1-4, 6-11, 14-16, 18-20 as submitted 11/10/2021.
Roth et al. teaches: antibody with specificity to S100A9 epitope (abstract)(as recited in claims 1, 10, 11, 14, 19, 20); methods and compound for treating inflammatory conditions [0002](as recited in claims 1, 14); administering [0149]; wherein inflammatory conditions play a role in infections [0004]; wherein S100A9 protein shows pro-inflammatory activities in lung and skin infections [0100]; intravenous administration [0199](as recited in claims 3, 15); humanized forms [0124](as recited in claims 4, 16).
Roth et al. does not teach Coronavirus-induced lung infection.
Li et al. teaches: hyperinflammatory condition in patients infected with SARS-CoV-2 (p. 4); inflammatory response in lungs (Fig. 1).
One of ordinary skill in the art would have been motivated to treat Coronavirus-induced lung infection as taught by Li et al. with the method as taught by Roth et al. Roth et al. teaches methods and compound for treating inflammatory conditions, wherein inflammatory conditions play a role in infections, and wherein S100A9 protein shows pro-inflammatory activities in lung and skin infections [0100], and Li et al. teaches such a condition (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See also MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a 
As to claims 2, 6-9, 18, such recitations are considered to flow from the method as recited in claims 1, 14 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  
One of ordinary skill in the art would have had a reasonable expectation of success for
treating Coronavirus-induced lung infection as taught by Li et al. with the method as taught by Roth et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. in view of Li et al. as applied to claims 1-4, 6-11, 14-16, 18-20 above, and further in view of Olsen et al. (US20040259934)(See PTO-892: Notice of References Cited).
See claims 12, 13 as submitted 11/10/2021.
See the teachings of Roth et al. in view of Li et al. above.
Roth et al. in view of Li et al. does not teach administering ribavirin.
Olsen et al. teaches: treating Coronaviridae infection (title); including use of ribavirin [0114].
One of ordinary skill in the art would have been motivated to combine agent as taught by Olsen et al. with the method as taught by Roth et al. in view of Li et al. Roth et al. in view of Li et al. teaches treating coronavirus infection, and Olsen et al. also teaches treating coronavirus infection (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for

Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claims 1-4, 6-16, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9, 11,15, 18, 31-38 of copending Application No. 16/316146 in view of Roth et al., Li et al., and Olsen et al. (references cited above).
See claims 1-4, 6-16, 18-20 as submitted 11/10/2021.
Claims 1, 3, 8, 9, 11,15, 18, 31-38 of copending Application No. 16/316146 recite humanized antibody that blocks S100A9.
Claims 1, 3, 8, 9, 11,15, 18, 31-38 of copending Application No. 16/316146 do not teach treating Coronavirus-induced lung inflammation; ribavirin.
See the teachings of Roth et al., Li et al., and Olsen et al. above.

One of ordinary skill in the art would have had a reasonable expectation of success for
using antibody as recited in claims 1, 3, 8, 9, 11,15, 18, 31-38 of copending Application No. 16/316146 with the method as taught by Roth et al., Li et al., and Olsen et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648